If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                         STATE OF MICHIGAN

                          COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                  UNPUBLISHED
                                                                  September 24, 2019
              Plaintiff-Appellee,

v                                                                 No. 346003
                                                                  Cass Circuit Court
SAMUEL RALPH THIEME,                                              LC No. 18-010059-FC

              Defendant-Appellant.


Before: SWARTZLE, P.J., and GLEICHER and M. J. KELLY, JJ.

PER CURIAM.

       Defendant, Samuel Thieme, pleaded guilty to first-degree criminal sexual conduct (CSC-
I), MCL 750.520b(1)(a). The trial court sentenced him to 30 to 60 years in prison for the
conviction. It is undisputed that the sentence imposed exceeds the mandatory minimum sentence
of 25 years’ imprisonment under MCL 750.520b(2)(b). Thieme appeals by delayed leave
granted.1 For the reasons stated in this opinion, we vacate Thieme’s sentence and remand for
resentencing.

                                      I. BASIC FACTS

        Thieme sexually abused two young relatives, KT and AT, over a period of several years.
KT stated that Thieme touched her inappropriately and had sexually abused her from when she
was approximately 13 years old until she was almost 16 years old. AT explained that she had
been sexually abused by Thieme since she was five years old. Thieme admitted touching KT
inappropriately and putting his fingers in her vagina. He also admitted that he made AT perform
oral sex on him approximately 30 times and stated that he had been sexually abusing her since
she was in diapers.



1
  People v Thieme, unpublished order of the Court of Appeals, entered December 13, 2018
(Docket No. 346003).



                                              -1-
                           II. REASONABLENESS OF SENTENCE

                                 A. STANDARD OF REVIEW

        Thieme argues that the trial court did not articulate any reasons for imposing a departure
sentence. “A sentence that departs from the applicable guidelines range will be reviewed by an
appellate court for reasonableness.” People v Lockridge, 498 Mich. 358, 392; 870 NW2d 502
(2015). “[A] sentence is reasonable under Lockridge if it adheres to the principle of
proportionality set forth in [People v] Milbourn[, 435 Mich. 630; 461 NW2d 1 (1990)].” People
v Walden, 319 Mich. App. 344, 351; 901 NW2d 142 (2017). Milbourn’s principle of
proportionality “requires sentences imposed by the trial court to be proportionate to the
seriousness of the circumstances surrounding the offense and the offender.” Id. at 352 (quotation
marks and citation omitted). “[A] departure sentence may be imposed when the trial court
determines that the recommended range under the guidelines is disproportionate, in either
direction, to the seriousness of the crime.” People v Steanhouse (On Remand), 322 Mich. App.
233, 238; 911 NW2d 253 (2017) (quotation marks and citation omitted).

        The sentencing guidelines are “a useful tool in carrying out the legislative scheme of
properly grading the seriousness and harmfulness of a given crime and given offender within the
legislatively authorized range of punishments.” Milbourn, 435 Mich. at 657-658. Therefore, a
trial court must consult the guidelines and take them into account when sentencing a defendant.
People v Dixon-Bey, 321 Mich. App. 490, 524; 909 NW2d 458 (2017). This Court has stated that
factors that may be considered by a trial court in determining whether a departure sentence is
proportionate include, but are not limited to:

       (1) the seriousness of the offense; (2) factors that were inadequately considered by
       the guidelines; and (3) factors not considered by the guidelines, such as the
       relationship between the victim and the aggressor, the defendant’s misconduct
       while in custody, the defendant’s expressions of remorse, and the defendant’s
       potential for rehabilitation. [Walden, 319 Mich. App. at 352-353 (quotation marks
       and citation omitted).]

       Here, the trial court considered several factors when fashioning Thieme’s sentence. First,
the court noted that the abuse “started when [AT] was in diapers.” Thieme acknowledged that he
had been sexually abusing AT since “she has been in diapers” and that he “rubbed his penis on
her vagina after he had taken her diapers off.” Accordingly, even though 10 points were
assessed for offense variable (OV) 10, MCL 777.40, which takes into account the vulnerability
of a victim, the sentencing guidelines do not adequately account for the vulnerability and
defenselessness of such a young child. The court’s consideration of this fact was proper.

       Second, the court also took into account that Thieme had repeatedly abused two children
over a lengthy period of time. The trial court scored 50 points for OV 13, which addresses a
“continuing pattern of criminal behavior.” MCL 777.43(1). A score of 50 points for OV 13 is
appropriate when “[t]he offense was part of a pattern of felonious criminal activity involving 3 or
more sexual penetrations against a person or persons less than 13 years of age.” MCL
777.43(1)(a). A preponderance of the evidence supports the conclusion that Thieme had
sexually abused AT and KT more than just the three times accounted for in OV 13. KT reported

                                               -2-
that Thieme sexually assaulted her from the ages of 13 through 16. AT stated that she had been
sexually assaulted by Thieme since she was 5 years old. Accordingly, it is plain that OV 13 did
not adequately account for the duration and extent of the assaultive behavior against the children.
The court’s consideration of this fact was, therefore, appropriate.

        Finally, the trial court also considered that Thieme’s acts “caused great depression in the
victims, it’s caused cutting incidents, [and] suicide attempts of the victims.” KT’s impact
statement states that “[m]y sister and I got major depression from this. My sister tries to kill
herself and she cuts herself. I feel as if they (my family) is drifting apart from this.” Even
though Thieme was assessed 10 points for OV 4, MCL 777.34, which takes into account that
serious psychological injury requiring professional treatment occurred to a victim, the
psychological damage here was so severe that AT cut herself and contemplated suicide. OV 4’s
scoring does not proportionately reflect this level of psychological impact. Moreover, a
maximum score of 10 points is provided for a psychological injury inflicted upon “a victim,” and
here there are two victims that have suffered psychologically at the hands of Thieme. Thus, on
this record, the court properly considered this fact when fashioning Thieme’s sentence.

        Yet, despite the trial court’s articulation of appropriate facts to justify a sentence
departure, the trial court failed to articulate why those factors warranted the extent of the
departure imposed. “[A] trial court must justify the sentence imposed in order to facilitate
appellate review, which includes an explanation of why the sentence imposed is more
proportionate to the offense and the offender than a different sentence would have been.” Dixon-
Bey, 321 Mich. App. at 524-525 (quotation marks and citations omitted). “A sentence cannot be
upheld when the connection between the reasons given for departure and the extent of the
departure is unclear.” People v Smith, 482 Mich. 292, 304; 754 NW2d 284 (2008). In this case,
the trial court failed to articulate the extent of its departure from the mandatory minimum
sentence. The trial court is not required to use any precise words to justify a particular departure.
Id. at 296. However, the trial court in this case did not offer any rationale to explain the extent of
the five-year departure.

       Accordingly, we vacate Thieme’s sentence and remand to the trial court for resentencing.
See id. at 319 (vacating the defendant’s sentence and remanding to the trial court “for
resentencing and for an explanation of the extent of any departure made on remand.”). On
remand, the court shall amend the judgment of sentence to reflect that Thieme pleaded guilty to
CSC-I involving a victim under 13 years of age and a perpetrator 17 years of age or older. MCR
6.435(A). We do not retain jurisdiction.

                                                              /s/ Brock A. Swartzle
                                                              /s/ Elizabeth L. Gleicher
                                                              /s/ Michael J. Kelly




                                                 -3-